Mr, Justice Sifre,
concurring.
I fully agree with the opinion of the Court. In the case at bar there is no basis to reach the conclusion that the minor plaintiff was negligent. Serious and unfair consequences would ensue if we reversed the doctrine reaffirmed in that opinion as to the standards of behavior to be expected from children of tender age.
As to the negligence that the appellant attributes to the minor, the Court confines itself to deciding that there has been no negligence, which conclusion agrees with that of the trial court, and would bar us from passing on the rule of contributory negligence, even assuming that we might consider it advisable to do so.